Case: 19-40263      Document: 00515429026         Page: 1    Date Filed: 05/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40263                            May 26, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRYAN SMITH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:18-CR-1212-2


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Bryan Smith pleaded guilty to conspiracy to transport an undocumented
alien in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(I), and (a)(1)(B)(i).
At sentencing, Smith requested a “substantial downward departure” from the
guidelines sentencing range based upon, inter alia, his serious medical and
mental health issues. The district court sentenced Smith within the guidelines




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 19-40263    Document: 00515429026    Page: 2   Date Filed: 05/26/2020


                                   No. 19-40263

range to 48 months of imprisonment and three years of supervised release.
Smith timely appealed.
        Smith contends that the district court erred in not departing downward
under U.S.S.G. § 5H1.3 and U.S.S.G. § 5H1.4 due to his physical and mental
health conditions.      This court lacks jurisdiction to review the denial of a
downward departure unless the denial was based on the district court’s
mistaken belief that it lacked the authority to depart. See United States v.
Lucas, 516 F.3d 316, 350-51 (5th Cir. 2008); United States v. Alaniz, 726 F.3d
586, 627 (5th Cir. 2013). The record in this case does not reflect that the
district court was unaware of its authority to depart from the Sentencing
Guidelines. Nor does Smith allege that the district court was unaware of such
authority. As such, this court lacks jurisdiction to review the district court’s
denial of Smith’s request for a downward departure. See Lucas, 516 F.3d at
350.
        The judgment of the district court is AFFIRMED.




                                         2